UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No.1 (x) Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended:December31, 2010 or () Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission file number:0-52505 ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC (Exact name of registrant as specified in its charter) Delaware 30-0408280 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/oMerrill Lynch Alternative Investments LLC Four World Financial Center, 10th Floor 250 Vesey Street New York, New York 10080 (Address of principal executive offices) (Zip Code) 212-449-3517 (Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act:Units of Limited Liability Company Interest Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.[x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act). Yes No X The Units of limited liability company interest of the registrant are not publicly traded.Accordingly, there is no aggregate market value for the registrant’s outstanding equity that is readily determinable. As of February28, 2011, Units of limited liability company interest with a Net Asset Value of $1,051,523,966 were outstanding and held by non-affiliates. Documents Incorporated by Reference The registrant’s 2010 Annual Report and Reports of Independent Registered Public Accounting Firms, the annual report to security holders for the period ended December31, 2010, is incorporated by reference into Part II, Item8, and Part IV hereof and filed as an Exhibit herewith.Copies of the annual report are available free of charge by contacting Alternative Investments Client Services at 1-866-MER-ALTS. 2 EXPLANATORY NOTE REGARDING THIS FORM 10-K/A ML Systematic Momentum FuturesAccess LLC (the “Registrant”) is filing this Amendment No.1 to its Annual Report on Form10-K for the fiscal year ended December31, 2010, originally filed with the Securities and Exchange Commission on March15, 2011 (the “Original Form10-K”), with respect to Item15 (Exhibits and Financial Statement Schedules), to re-file the reports of the independent registered public accounting firms, which have been amended. Except as described above, this Amendment No.1 does not amend any other information set forth in the Original Form10-K and the Registrant has not updated disclosures included therein to reflect any events that occurred subsequent to March15, 2011. 3 PART IV Item 15: Exhibits, Financial Statement Schedules 1. Financial Statements (found in Exhibit13.01): REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS FINANCIAL STATEMENTS Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and 2008 Statement of Changes in Members’ Capital for the years ended December31, 2010, 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements 2. Financial Statement Schedules: (a)Financial Statements of ML Transtrend DTP Enhanced FuturesAccess LLC Reports of Independent Registered Public Accounting Firms Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and 2008 Statements of Changes in Member’s Capital for the years ended December31, 2010, 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements Financial statement schedules not included in this Form10-K/A have been omitted for the reason that they are not required or are not applicable or that equivalent information has been included in the financial statements or notes thereto. 3. Exhibits: The following exhibits are incorporated by reference or are filed herewith to this Form10-K/A: Designation Description Certificate of Formation of ML Systematic Momentum FuturesAccess LLC. Exhibit3.01: Is incorporated herein by reference from Exhibit3.1 contained in the Registration Statement (File No.0-52505) filed on November14,2007, on Form10 under the Securities Exchange Act of 1934. Amended and Restated Limited Liability Company Operating Agreement of ML Systematic Momentum FuturesAccess LLC. 4 Exhibit3.02 Is incorporated by reference from Exhibit3.02 contained in the Registrant’s Report on Form10-K for the year-ended December31, 2009, filed on March31, 2010. 2010 Annual Report and Reports of Independent Registered Public Accounting Firms. Financial Statements of ML Transtrend DTP Enhanced FuturesAccess LLC. Exhibit13.01 Exhibit13.02: Are filed herewith. 31.01 and 31.02 Rule13a-14(a)/15d-14(a) Certifications. Exhibit31.01 Are filed herewith. and 31.02: 32.01 and 32.02 Section1350 Certifications. Exhibit32.01 and 32.02: Are filed herewith. 5 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC By: MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, Manager By: /s/ Justin C. Ferri Justin C. Ferri Chief Executive Officer, President and Manager (Principal Executive Officer) Date:January27, 2012 6 ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC 2-K/A Amendment No.1 INDEX TO EXHIBITS Exhibit Exhibit13.01 2010 Annual Report and Reports of Independent Registered Public Accounting Firms Exhibit 13.02 Financial Statements of ML Transtrend DTP Enhanced FuturesAccess LLC Exhibit31.01 and 31.02 Rule13a – 14(a) / 15d – 14(a) Certifications Exhibit32.01 and 32.02 Section1350 Certifications 7
